proven. : foe ae a ae rere rns

UNITED STATES DISTRICT COURT I ae
SOUTHERN DISTRICT OF NEW YORK

 

JAN 28 2020"

Genise N. Forbes, ms SO

Plaintiff,
19-cv-6961 (AJN)
=

ORDER
Casa Azul Group, Inc., ef al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

According to the December 2, 2019 Civil Case Management Plan and Scheduling Order,
Dkt. No. 18, the parties in the above-captioned action were required to advise the Court by joint
letter on or before January 21, 2020 whether they would seek referral to the Southern District’s
Mediation Program. As of the date of this Order, the Court has received no such submission,
The parties are hereby ORDERED to file the above-referenced joint letter no later than February
3, 2020.

SO ORDERED.

Dated: January oN , 2020
New York, New York

 

 

\V \| ALISON J. NATHAN
United States District Judge

 

 
